Citation Nr: 1227789	
Decision Date: 08/13/12    Archive Date: 08/21/12	

DOCKET NO.  08-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left frontoparietal stroke, with carotid artery occlusion and skull defect.  

2.  Entitlement to service connection for a chronic low back disability.  

3.  Entitlement to service connection for a chronic bilateral leg disability.  

4.  Entitlement to service connection for a chronic bilateral foot disability.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  

7.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for cancer of the left parotid gland.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1971.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the VARO in New Orleans, Louisiana.  

The Board notes that review of the record reveals that service connection for PTSD has been denied by the RO.  The Board has expanded the issue as indicated on the title page in light of Clemons v. Peake, 23 Vet. App. 1 (2009), a case in which the United States Court of Appeals for Veterans Claims (Court) indicated that a claim for service connection for a mental disability might encompass claims for service connection for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of his claim, the symptoms he describes, and the information he submits that the Secretary obtains as part of the claim.  The Board has therefore taken an expansive view of the issue in accordance with Clemons and finds that the question of the Veteran's entitlement to service connection for PTSD includes a claim for service connection for a chronic acquired psychiatric disorder, to include PTSD.  

The appeal is REMANDED to the RO by the way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims at issue.  When the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Initially, with regard to the cancer of the left parotid gland, service connection was denied by rating decision dated in March 2000.  The Veteran was informed of the determination by communication the next month.  A timely appeal did not ensure.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court indicated VA must notify a claimant seeking to reopen a previously-denied claim of the events and information needed to reopen a claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Also, VA must look at the basis for the denial of the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  The failure to provide this notice is "almost always prejudicial" because it constitutes a failure to provide notice of a key element of what it takes to substantiate a claim to reopen without which a claimant effectively would be deprived of the opportunity to participate in the adjudication process because he would not know what evidence was needed to reopen the claim.  Id at 10.  Various notice letters the Veteran has provided have not included such information.  

With regard to the claims for service connection for the other disabilities at issue, the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA provide an examination where there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with that inservice event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 78, 81 (2006).  A Veteran's report of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold finding that the symptoms of disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. at 83.  

A review of the evidence of record discloses that during service, the Veteran was seen on at least one occasion for complaint of headaches.  At the time of separation examination, he reported that he either had or was having frequent severe headaches.  Elaboration was not provided.  Clinical evaluation at that time was normal.  He essentially maintains he has had headaches ever since service.  

With regard to his back, leg, and feet problems, the Veteran has been very vague in his discussion of his difficulties.  For example, in a communication received in December 2005, the Veteran stated that he had "very bad back pain which I first experienced while I was in the Army over the years they have gotten worse..."  The Veteran should be asked to provide more specific information with regard to how he attributes any current back, leg, and/or foot difficulties to his military experiences.  

With regard to the Veteran's psychiatric disability, the Veteran has also been very vague.  He essentially complains that "the whole time I was in the military was stressful for me..."  He has indicated that he cannot remember more specific information, but he essentially argues the nature of his duties with the 3rd Surgical Hospital and the 45th Surgical Hospital while serving in Vietnam provided him with stressful experiences.  However, a review of the record reveals no attempt has been made to contact the U.S. Army and Joint Services Record Research Center (JSRRC) to obtain information with regard to the activities of the units at the times when the Veteran was assigned to them.  

The Board also notes that with regard to stressor verification 38 C.F.R. § 3.304 (f) has recently been amended and reads as follows:  

If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terroristic activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terroristic activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; a vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

VA needs to determine whether the Veteran's service experiences come under the purview of the amended regulation.  Further, the Board notes the Veteran has not been accorded a VA rating examination for psychiatric purposes for evaluating his psychiatric status.  

In view of the foregoing, the Board finds that additional development is in order and the case is REMANDED for the following actions:  

1.  VA should contact the Veteran and obtain the names and addresses of all medical care providers, both VA and non-VA, who have treated and evaluated him for the disabilities at issue in the years following service discharge.  After he has signed any appropriate releases, records not already associated with the claims file should be obtained and associated with the file.  All the efforts to procure such records should be documented in the file.  The Veteran should be asked to be as specific as possible with regard to reported treatment for any of the disabilities at issue in the years since his discharge.  

2.  Thereafter, the Veteran should be sent a notice letter providing information on what is needed for reopening claims.  The letter should comply with the guidance of Kent, supra.  

3.  Thereafter, that claim regarding the Veteran's cancer of the parotid gland should be readjudicated to determine if new and material evidence has been received.  

If new and material evidence is found and the claim is reopened, the Veteran should be provided an examination by a physician with appropriate expertise in order to determine whether he has cancer of the left parotid gland that is related to his active service from 1970 to 1971.  Any appropriate testing, if deemed advisable, should be conducted.  Based on review of the pertinent medical history, and examination of the Veteran, the examiner should provide an opinion with respect to whether it is at least as likely as not (that is, a 50 percent or greater probability) or less likely than not that any current cancer of the left parotid gland is attributable to the Veteran's service in any way.  

The complete rationale for any opinion expressed should be provided.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated and the examiner should discuss why such an opinion is not possible.  

4.  VA should contact the JSRRC and request any information with regard to the activities of the 45th Surgical Hospital, from June to mid-August 1970, the 3rd Surgical Hospital from mid-August to October 1970, and the 50th Medical Company from October 1970 to May 1971.  Any available records with regard to the activities of these units, to include command and chronology, should be obtained and associated with the claims file.  If a research of available records results in negative results, the RO should notify the Veteran and his representative and afford them an opportunity for response.  

5.  Thereafter, if deemed advisable, based on any additional information obtained, the RO should arrange for the Veteran to be examined by a psychiatrist or a psychologist for the purpose of determining the Veteran's psychiatric status and providing an opinion as to the etiology of any currently diagnosed psychiatric disorder.  The examiner shoulder review all pertinent medical records in the claims file and a copy of this REMAND, and should indicate in the examination report that such review has been performed.  The purpose of the examination is to determine the nature and etiology of any current psychiatric disability, to include PTSD, and whether any current psychiatric pathology is causally or etiologically related to the Veteran's service, including any "fear of hostile military or terroristic activity."  If PTSD is diagnosed, it should be stated whether it is related to any inservice stressor or stressors.  
If the etiology cannot be medically determined without resort to speculation, this should be so stated by the examiner.  The examiner is asked to apply the standard of whether it is at least as likely as not (that is, to at least a 50 percent or greater probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such causal or etiological relationship is unlikely (that is, less than a 50 percent probability) with the rationale for any conclusion set out in the report.  

If any opinion and supporting rationale cannot be provided with invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the report and explain why this is so.  If the examiner concludes that there is insufficient information to provide an informed opinion without resort to mere speculation, he or she should state whether the inability to provide an etiologic opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's psychiatric pathology.  

6.  The Veteran should be provided an examination by a physician knowledgeable in orthopedics for the purposes of determining the nature and etiology of any currently diagnosed disability involving the back, the legs, and/or the feet.  The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, and should indicate in the examination report that such review has been performed.  The purpose of the examination is to determine the nature and etiology of any current disability involving the back, the legs, and the feet and whether any current disability is causally or etiologically related to the Veteran's service.  The examiner is asked to apply the standard of whether it is at least as likely as not (that is, to at least a 50 percent or greater probability) that any current disorder is causally or etiologically related to the Veteran's active service, or whether such causal or etiological relationship is unlikely (that is, less than a 50 percent probability) with a rationale for any conclusions set out in the report.  

If an opinion with supporting rationale cannot be provided with invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the report and explain why this is so.  If the examiner concludes there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of any disability involving the back, the leg, and the feet.  

7.  The Veteran should be accorded an examination by physician knowledge in neurology for the purpose of determining the etiology of any currently diagnosed headaches.  The examiner should review all pertinent medical records in the claims file and a copy of this REMAND, and should indicate in the examination report that such review has been performed.  The purpose of the examination is to determine the nature and etiology of any current headaches, and opine as to whether any current headaches are causally or etiologically related to the Veteran's service.  The examiner is asked to apply the standard of whether it is at least as likely as not (that is, to at least a 50 percent or greater probability) that any claimed headache disorder is causally or etiologically related to the Veteran's active service, or whether such causal or etiological relationship is unlikely (that is, less than a 50 percent probability) with the rationale for any conclusion set out in the report. 

If any opinion with supporting rationale cannot be provided without resort to speculation, the examiner should clearly and specifically so state in the report and explain why this is so.  If the examiner concludes there is insufficient information to provide an etiologic opinion without resort to mere speculation, he or she should state whether the inability to provide a definitive opinion is due to a need for further information because the limits of medical knowledge have been exhausted regarding the etiology of any headache disorder.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  

8..After all appropriate development has been accomplished, the RO should then review the record, including any newly acquired evidence, and readjudicate the issues on appeal.  The readjudication should include consideration of all the evidence of record and the application of all appropriate legal theories.  In the event the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  This must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations pertinent to the issues on appeal.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and he should be informed that the consequences of failing to report for VA examination without good cause or to provide additional information may result in denial of his claims.  38 C.F.R. § 3.655 (2011).  

This REMAND is for procedural and substantive purposes and the Board intimates no determination as to any final outcome at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 


